755 F.2d 483
UNITED STATES of America, Plaintiff-Appellee,v.Stephany TSANGES, Defendant-Appellant.
No. 85-3007.
United States Court of Appeals,Sixth Circuit.
Feb. 1, 1985.

Before MERRITT, WELLFORD and MILBURN, Circuit Judges.
ORDER
The appeal from a conviction on criminal charges was dismissed by the Clerk due to appellant's failure (or that of her counsel) to file the necessary appearance form within the specified time after docketing the notice of appeal.  The dismissal was in accordance with the Court's policy, adopted after January 1, 1985, to require all parties who wish to file documents or proceed otherwise in this Court to file the prescribed appearance form, a transcript order form, and, in civil cases, a pre-argument brief statement of issues in respect to appeals within fourteen day after docketing.  (See sections 3 through 7 inclusive of the internal operating procedures of the Court).  Appellant's attorney was notified by the Clerk of these procedures after docketing the appeal and before the dismissal.
Within a few days of the order of dismissal, appellant caused a motion to reinstate the appeal to be filed, stating that arrangements had been made to pay the costs of transcript in connection with the appeal, filing fees had been paid, and that the appeal was not taken for purposes of delay.  Since the policy has been in force only a short time, and we are satisfied that the interests of justice would be served by reinstating this appeal from a criminal conviction, appellant's motion is GRANTED.


1
Appellant and all parties involved in appeals to this Court are put on notice, however, that the Court will enforce these requirements in the future.